POLEN, Judge.
This is a petition for writ of prohibition in which petitioners Sparta Surf, Inc. and Sasson Joury sought to bar Broward Circuit Judge Lawrence Korda from proceeding further to enforce an emergency injunction and restraining order against them *243for alleged copyright violations. We grant the petition, quash the trial court’s injunction and restraining order, and issue the writ prohibiting the trial court from exercising further jurisdiction over the copyright suit.
To be sure, the essence of the complaint against petitioners is a claim of copyright violations. The fact that the complaint also attached a copy of a trademark application and filing receipt does not change what the actual pleadings allege, which is copyright law, not a trademark claim. Copyright law is within the exclusive jurisdiction of the federal district courts. See 28 U.S.C. § 1338(a); Pincus v. Carlisle, 585 So.2d 1172 (Fla. 4th DCA 1991); Garrido v. Burger King Corp., 558 So.2d 79 (Fla. 3d DCA 1990).
DELL, J., and OWEN, WILLIAM C., JR., Senior Judge, concur.